Citation Nr: 1551074	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  12-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Evaluation of left patellofemoral syndrome, currently rated as 10 percent disabling.

2.  Evaluation of right patellofemoral syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction presently resides with the RO in Honolulu, Hawaii.

In September 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO in Honolulu, Hawaii.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  Specifically, a new VA examination is warranted because the Veteran's private medical records, which indicate a meniscus tear, maltracking of the patella, trace joint effusion, and subluxation, were not available for review at the time of the December 2009 VA examination.  Thus, the examination's conclusions that there were no patellar abnormalities, no meniscus abnormalities, and no instabilities are based upon incomplete history.  Therefore, the December 2009 examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided and holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination to determine the extent of her left and right knee patellofemoral syndrome.  The examiner should provide an opinion as to any differences found in his or her examination with the records of private treatment which show patellar maltracking, a meniscus tear, and instabilities, in part based on an MRI.  The examiner should identify any other residual disabilities associated with the service-connected patellofemoral syndrome.

The file must be made available to and should be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported. 

2.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals    

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




